DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 2, 4 and 6 are objected to because of the following informalities:  
In line 18, “each of the tracking control” should be “each of the tracking control periods”. 
In lines 20 and 25, “is coincide with” should be “coincides with”.
In line 25, “each of the one cycle” should be “each cycle”.
In claim 4, line 16, “period” should be “periods”.
In claim 6, line 19, “period” should be “periods”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 3, it is unclear what is meant by “a value k which is used when indicating k times the beam pitch size”.  In the following rejection the claim is interpreted to “the deflection movement amount of the multiple beams at the time of tracking reset is defined as a value k times the beam pitch size”. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsumoto (US 20160155604 A1).
Regarding claim 1, Matsumoto teaches a multi-beam writing method [0003] comprising:
Acquiring a variable pixel size and beam array information defining a beam array to be used for exposure (defining pixel size and stripe region based on beam size, i.e. 
Acquiring, based on the pixel size and the beam array information, a plurality of deflection coordinates (generating position data, i.e. coordinates, for each shot of the multi-beams, [0045]) for deflecting a beam to each of a plurality of pixels which are in a beam pitch region of a plurality of beam pitch regions (grids 26, fig. 6) obtained by dividing a writing region (stripe region 32) on a target object by a beam pitch size of multiple beams, a number of pixels to be exposed by a beam in each beam pitch region (i.e. a shot pattern) during each tracking control period performed such that the multiple beams collectively follow a movement of the stage (deflection is performed while tracking stage, [0046], so multiple beams must follow the stage movement), and a deflection movement amount of the multiple beams at a time of tracking reset for resetting a tracking starting position after each of the tracking control period has passed (tracking includes tracking reset step s124; tracking reset includes adjusting deflector, [0075]).
Generating a deflection sequence defined using the plurality of deflection coordinates, the number of pixels to be exposed during each of the tracking control periods, and the deflection movement amount of the multiple beams at the time of tracking reset (generating deflection sequence based on deflection coordinates and shot data, [0047]); and
Writing a pattern on the target object with the multiple beams while deflecting the multiple beams according to the deflection sequence (writing start step, [0048]).
Regarding claim 3, Matsumoto teaches that, in the deflection sequence, a deflection movement amount of the multiple beams at the time of the tracking reset is defined using a value k which is used when indicating k times the beam pitch size (tracking reset moves beam by eight pitches, [0072]; also any tracking reset movement is inherently some multiple of the beam pitch size, as the claim does not limit the value k).
Regarding claim 5, Matsumoto teaches a multi-beam writing apparatus (fig. 1, [0003]) comprising:
A parameter acquisition circuit (writing data processing unit 50) configure to acquire a pixel size which is variable and beam array information defining a beam array to be used for exposure (defining pixel size and stripe region based on beam size, i.e. beam array information, [0042]; pixel size is variable in that it may be set to 1/n of the beam region where n is an integer of 1 or more);
An acquisition circuit (writing data processing unit 50) configured to acquire, based on the pixel size and the beam array information, a plurality of deflection coordinates (generating position data, i.e. coordinates, for each shot of the multi-beams, [0045]) for deflecting a beam to each of a plurality of pixels which are in a beam pitch region of a plurality of beam pitch regions (grids 26, fig. 6) obtained by dividing a writing region (stripe region 32) on a target object by a beam pitch size of multiple beams, a number of pixels to be exposed by a beam in each beam pitch region (i.e. a shot pattern) during each tracking control period performed such that the multiple beams collectively follow a movement of the stage (deflection is performed while tracking stage, [0046], so multiple beams must follow the stage movement), and a deflection 
A generation circuit (deflection amount calculation circuit 60) configured to generate a deflection sequence defined using the plurality of deflection coordinates, the number of pixels to be exposed during each of the tracking control periods, and the deflection movement amount of the multiple beams at the time of tracking reset (generating deflection sequence based on deflection coordinates and shot data, [0047]); and
A writing mechanism (optical column 102) configured to include a stage (105) for mounting the target object (101) thereon and a deflector (208 and 209) for deflecting the multiple beams, and configured to write a pattern on the target object with the multiple beams while deflecting the multiple beams according to the deflection sequence (writing start step, [0048]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto in view of Hiroi (WO 2011155122 A1) and Van de Peut (WO 2010/134026 A2).
Regarding claim 7, Matsumoto teaches a multi-beam writing method ([0003]), comprising:
Dividing a writing region (stripe region 32) on a target object to be irradiated with multiple regions into a plurality of pixel regions (24) by a pixel size which is variable (pixel size may be 1/n of the beam size where n is any integer, [0042]); and
Writing a pattern on the target object by applying the multiple beams whose beam pitch is fixed ((i.e. the beam pitch is the fixed distance between apertures of the aperture member 203, [0037) to a plurality of pixels on the target object divided by the pixel size.
	Matsumoto does not teach selecting a writing mode from a high accuracy writing mode for writing highly accurately and a high speed writing mode for writing at high speed, or that the pixel size is variable according to the selected mode.
 	Hiroi teaches a charged particle beam apparatus which can select between a high speed mode and a lower speed mode based on a pixel size (p. 2 paragraph 5).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Matsumoto to select between a high-speed mode and a lower-speed mode mode based on the pixel size as taught by Hiroi, in order to optimize throughput for the writing process since a larger pixel size increases the speed of the writing and therefore the throughput (Van de Peut, [00184]) while one of ordinary 
	Regarding claim 8, Matsumoto teaches that the variable pixel size is set to be 1/n of the beam pitch of the multiple beams ([0042]).
Regarding claim 9, Matsumoto teaches a multi-beam writing apparatus ([0003], fig. 1), comprising:
A division circuit (writing data processing unit 50, generates shot data including irradiation position, [0045]) configured to divide a writing region (stripe region 32) on a target object to be irradiated with multiple regions into a plurality of pixel regions (24) by a pixel size which is variable (pixel size may be 1/n of the beam size where n is any integer, [0042]); and
A writing mechanism (optical column 102) configured to include a stage (105) for mounting the target object (101) thereon and a deflector (208 and 209) for deflecting the multiple beams, and to write a pattern on the target object by applying the multiple beams whose beam pitch is fixed ((i.e. the beam pitch is the fixed distance between apertures of the aperture member 203, [0037) to a plurality of pixels on the target object divided by the pixel size.
	Matsumoto does not teach a selection circuit configured to select a writing mode from a high accuracy writing mode for writing highly accurately and a high speed writing mode for writing at high speed, or that the pixel size is variable according to the selected mode.
 	Hiroi teaches a charged particle beam apparatus which can select between a high speed mode and a lower speed mode based on a pixel size (p. 2 paragraph 5).

	Regarding claim 10, Matsumoto teaches that the division circuit uses a pixel size being 1/n of the beam pitch of the multiple beams ([0042]) as the pixel size which is variable (according to the writing mode in the combination with Hiroi, above).
Allowable Subject Matter
Claim 2 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 4 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 2, the prior art does not disclose or make obvious a multi-beam writing method including acquiring a number of deflection coordinates equivalent to a number of pixels in a rectangular region having a width and length set by a beam pitch, setting the order of deflection  such that beams are deflected without overlapping, a plurality of exposures defined as one cycle are performed the same number of times as the number of pixels by a series of beam deflections being divided into a plurality of tracking control periods, the number of pixels exposed during each tracking control 
Regarding claims 4 and 6, the prior art does not disclose or make obvious a multi-beam writing system which selects a writing mode from a plurality of writing modes each defined using a designation value for designating the number of pixels to be exposed during each of a tracking control period, a pixel size, and identification information for identifying a beam array to be used for exposure in the multiple beams whose beam pitch size is at least during writing the writing region, and setting the plurality of deflection coordinates, calculating the number of pixels to be exposed during each of the tracking control periods, and calculating the deflection movement amount of the multiple beams at a tracking reset time based on a correlation table defined according to the writing modes.
Conclusion


	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E SMITH whose telephone number is (571)270-7096. The examiner can normally be reached M to F 8:30 AM-5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 22293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID E SMITH/Examiner, Art Unit 2881